Order unanimously affirmed with costs. Memorandum: Supreme Court did not abuse its discretion in denying petitioner’s application to relocate with the children to the New York City metropolitan area because it would not be in the best interests of the children to do so. When the parties were divorced in 1985, they agreed that the children would reside with petitioner and that both parties would reside "in Monroe County or at no greater distance between residences than 30 miles.” On this record there is no circumstance or concern pertaining to the children which warrants relocation (see, Stec v Levindofske, 153 AD2d 310). The desire of a custodial parent and his or her new spouse to reside in a particular area does not, by itself, amount to an exceptional circumstance or pressing concern justifying relocation of the children and the consequential interference with the noncustodial parent’s visitation rights (see, Weiss v Weiss, 52 NY2d 170, 176-177; Richardson v Howard, 135 AD2d 1140; Matter of Kelly v Kelly, 132 AD2d 977). (Appeal from order of Supreme Court, Monroe County, Strobridge, J.—custody.) Present—Dillon, P. J., Callahan, Green, Davis and Lowery, JJ.